 BREWERS & MALTSTERS LOCAL UNION NO. 6, ETC.483All our employees are free to become or remain,or refrain from becoming orremaining,members of International Union,Allied IndustrialWorkers of America,AFL-CIO,or any labor organization.WELSH INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 500 BookBuilding, 1249 Washington Boulevard,Detroit,Michigan,Telephone No. 226-3210,if they have any question concerning this notice or compliance with its provisions.Brewers & Maltsters Local Union No. 6, affiliated with Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemen& Helpers of AmericaandFalstaff Brewing Corporation andUnited Brewers, Flour,Cereal,Soft Drink&DistilleryWork-ers of America,AFL-CIO,and Its Local Union No. 187, Partyin Interest.Case No. 14-CD-193.August 13, 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following the filing of charges by Fal-staff Brewing Corporation, herein called the Employer, alleging thatBrewers & Maltsters Local Union No. 6, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, herein called Brewers, had violated Section 8 (b) (4) (D)of the Act by threatening, coercing, or restraining the Employerwith an object of forcing or requiring the Employer to assign certainwork to employees represented by Brewers, rather than to employeesrepresented by United Brewers, Flour, Cereal, Soft Drink & DistilleryWorkers of America, AFL-CIO, and its Local Union No. 187, hereincalled Bottlers.A hearing was held before Hearing Officer VictorI.Smedstad on April 6 and 7, 1965, at which all parties appearedand were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bearing on theissues.The rulings of the Hearing Officer made at the hearing arefree from prejudicial error and are hereby affirmed.Briefs werefiled by the Employer, Brewers, and Bottlers, all of which have beenduly considered.Upon the entire record in this proceeding, the National LaborRelations Board makes the following findings:1.THE BUSINESS OF THE EMPLOYERFalstaff Brewing Corporation, a Delaware corporation, with itsprincipal place of business in St. Louis, Missouri, is engaged in the154 NLRB No. 29. 484DECISIONSOF NATIONALLABOR RELATIONS BOARDproduction of malt beverages.As stipulated by the parties, theEmployer annually ships goods and materials valued in excess of$50,000 from its St. Louis brewery to customers located outside theState of Missouri.We find that Falstaff Brewing Corporation isengaged in commerce within the meaning of the Act and that it willeffectuate the purposes of the Act to assert jurisdiction in thisproceeding.II.THE LABOR ORGANIZATIONS INVOLVEDThe partiesstipulated,and we find, that Brewers and Bottlers arelabor organizationswithinthe meaning of Section2(5) of the Act.III.THE DISPUTEA. The work in issueThe work in dispute is the receiving, cleaning, filling, and all workpreparatory to the filling of tapper containers and the stacking,storage, and all other work involving the filled tapper containers.B.The basic factsThe Employer operates two brewery plants in St. Louis, Missouri,one of which, Plant No. 10, is involved in this proceeding.Until1964, the Employer packaged its beer in five types of containers;namely, glass bottles, light metal cans, heavy metal half-barrels,quarter-barrels, and eighth-barrels (ponies).Bottles and cans areordinarily purchased by the ultimate consumer for home consump-tion, whereas barrels are normally purchased by taverns and publicestablishments.Unlike the beer in bottles and cans, beer in barrelsis draft beer.Draft beer differs from bottled or canned beer in twoways.First, bottled or canned beer is pasteurized; i.e., subjected,after sealing, to temperatures of 131 to 158 degrees Fahrenheit.This process removes yeast and bacteria from the beer and makes itunnecessary to keep the beer under constant refrigeration.Draftbeer, on the other hand, is unpasteurized and must be kept underconstant refrigeration.Second, bottled and canned beer is morehighly carbonated than draft beer.This additional carbonationinsures that the consumer will obtain a proper head of foam evenif the beer is improperly poured into the glass.The instant controversy was precipitated when the Employer in1964 began marketing beer in the newly developed tapper container.The Employer's sales campaign emphasized that the tapper enableda consumer for the first time to enjoy draft beer in his home.' The1The E+mployer first placed draft beer in a tapper container at its Fort Wayne, Indiana,plant,in 1963However,since both the bottlers and brewers are in the single bargainingunit at this plant, no work dispute developed there BREWERS & MAIIPSTERSLOCAL UNION NO. 6, ETC.485tapper container,whichwas developedfor the Employer by theReynolds Metals Company, hasthe appearance of a small-size barrel.The tapperismade of aluminum, iscylindrical in form, and holds288 ouncesof beer, which is the equivalent of a case of bottle or canbeer.It has a spigot at one end,out ofwhich the beer is drawn,and a pressure package atthe other end which forces the beer out ofthe spigot.The Employer assigned the work of filling and handling thetapper container to employeesrepresented by Bottlers, and Brewersthreatened not to pump beer to the tappers unless the work wasassignedto employeesit represented.Thereupon, on February 5,1965,the Employer filed the instant charges.On February 16, apetition for injunction under Section 10(1) was filed in the U.S.district court in St. Louis, and, on February 23, the parties stipulatedthat the Section 10(1) petition would be held in abeyance, and thatthe Brewers would not engage in work stoppages at the Employer'splant.The Employer's plant is divided into two adjoining buildings, thebrew house and the bottling house, which are separated by a drive-way.Bottles and cans are filled and handled in the bottling houseby employees represented by the Bottlers; barrels are filled and han-dled in the racking room located in the brew house by employeesrepresented by the Brewers.After the beer is brewed in the brewhouse, it is pumped into the fermenting cellars, then into the lagercellars,and finally into the Government cellars, where the beer is storedin tanks.There is one Government cellar in the bottling house, whichsupplies the beer for bottles and cans.The two Government cellars inthe brewery house, one of which is known as the racking cellar,2 supplybeer for the barrels.Employees represented by Brewers work in allthe Government cellars.When the Employer was in the process of developing the tappercontainer, it was informed by the Director of the Alcohol andTobacco Tax Division of the Internal Revenue Service that, forFederal tax purposes, the tapper was to be treated as a bottle .32 The racking cellar,where draft beer is stored, is to be distinguished from the rackingroom,referred to above, where barrels are filled.3The Federal Beer Regulations provide: "Beer may be removed from a brewery forconsumption or sale only in barrels,kegs, bottles and similar containers,as provided inthis part.Beer may be bottled only in bottles as defined in 245.5.A container whichthe Director,Alcohol and Tobacco Tax Division,determines to be similar to a bottleor can shall be treated as a bottle for the purposes of this part.A container which theDirector,Alcohol and Tobacco Tax Division,determines to be similar to a barrel or akeg and which conforms to one of the sizes prescribed for barrels or kegs . . . shall betreated as such for the purposes of this part."(26 CFR 245.111a.) 486DECISIONSOF NATIONAL LABOR RELATIONS BOARDRelying on the Federal Beer Regulations issued by the TreasuryDepartment which provide that "All bottling shall be conducted inthe brewery bottling house,"' the Employer installed the tapperfilling equipment in the northwest portion of the bottling house,and assigned the work of filling the tappers to employees repre-sented by Bottlers.There are approximately 19 employees on eachshift assigned to the tapper operation in the bottling house.Thetapper is filled with beer pumped from the racking cellar, which, asnoted, is one of the Government cellars in the brew house. Tappercontainers are filled in a manner similar to that used in fillingbottles and cans and unlike that used in filling barrels.Thus, forexample, the filling of the tapper, like the filling of bottles and cans,is an automatic process, whereas the filling of barrels depends onthe judgment of the operator; the closing of the tapper, like theclosing of bottles and cans, is done mechanically, whereas the closingof a barrel is done by an employee driving a bung by hammer intothe opening; like bottles and cans, the tapper is handled in cases onpallets and not individually as in the case of barrels; after thetapper is filled, like bottles and cans, but unlike barrels, it is put ina case; and the inspection of a tapper container is performed in amanner like the inspection of bottles and cans, and unlike that ofinspection of barrels.The Employer, together with Anheuser-Busch, Inc., anotherbrewer in St. Louis, is signatory to separate bargaining agreementswith the Brewers and Bottlers, each of which extends from March 1,1964, to February 28, 1966.The bargaining unit represented by theBrewers, apparently not based on Board certification, is described,inpertinentpart,as "all employees engaged as JourneymenBrewers, Utility Brewers, Apprentice Brewers, and Other Men inthe brewing department, malt house, brew house, fermenting cellars,bottling cellars, lager cellars, wash house, racking room, cooperagedepartment, ice plant."The bargaining unit represented by theBottlers, based on a Board certification,5 is described, in pertinentpart, as "all hourly rated production and maintenance employeesengaged in production, shipping, storage, receiving, and noncraftmaintenance operations in bottling departments and bottling de-partment areas ... but excluding . . . employees ... in Governmentcellars;brewing department employees; craft maintenance em-ployees;employees in areas other than bottling departmentareas. . . -"4 26 CFR 245.12.5 SeeAnheuser-Busch, Inc., Falstaff Brewing Corporation,et al.,103NLRB 1205. BREWERS & MALTSTERSLOCAL UNION NO. 6, ETC.487IV. CONTENTIONS OF THE PARTIESIn urging that the disputed work be assigned to employees it rep-resents, Brewers argues that the custom and practice in the brewingindustry is that brewers, not bottlers, be assigned the work of han-dling receptacles which are to be filled with draft beer; that theEmployer has consistently assigned such work to employees repre-sented by Brewers; and that, accordingly, since the tapper con-tainers are filled with draft beer, it is entitled to the disputed work.The Brewers also relies on the similarity in appearance between thetapper and the barrel.The Bottlers and the Employer argue that the disputed workshould be assigned to employees represented by the Bottlers, relyingon the facts that : (1) the Internal Revenue Service has ruled thatthe tapper is a bottle for tax purposes; (2) the tapper operationmust therefore be located in the bottling house; (3) Bottlers is rec-ognized as representative of employees in "bottling departments andbottling department areas"; (4) since other employees representedby Bottlers work in the bottling area, it would be more efficient,from the standpoint of manpower utilization, to assign the tapperwork to such employees ; (5) the method of filling the tapper islargely automated and, hence similar to the method utilized to fillbottles and cans and unlike that utilized in filling barrels; and (6)the Employer has assigned the disputed work to employees repre-sented by Bottlers.V. APPLICABILITY OF THE STATUTESection 10(k) of the Act empowers the Board to determine thedispute out of which a Section 8(b) (4) (D) charge has arisen.However, before the Board proceeds with a determination of dis-pute it must be satisfied that there is reasonable cause to believe thatSection 8(b) (4) (D) has been violated.As the record establishesthat the Brewers threatened not to pump beer to the tappers unlessthe disputed work was assigned to employees it represented, we findthat there is reasonable cause to believe that a violation of Section8(b) (4) (D) has been committed, and that a jurisdictional disputeis properly before the Board for determination under Section 10(k)of the Act.VI.MERITS OF THE DISPUTESection 10(k) of the Act requires the Board to make an affirma-tive award of the disputed work, after giving due consideration torelevant factors. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrewers' claim to the disputed work is based largely on the_ factthat brewers have traditionally handled receptacles, such, as barrels,which are filled with draft beer.However, since the filling of thetapper container is an entirely new operation, there is, strictlyspeaking, no past practice respecting the filling of the tapper.Moreover, while the tappers, like barrels, are filled with draft beer,at the same time, the tappers are similar to bottles and cans since,like bottles and cans, they are marketed to the ultimate consumerand they are handled in large measure by automated methods.Weattach no significant weight to the fact that the tapper container issimilar in appearance to a barrel.We therefore find that the pastpractice factor favors neither Union.There are, on the other hand, a number of factors considered bythe Board in jurisdictional dispute proceedings which favor theclaim of Bottlers.We note that the Internal Revenue Service hasruled that the tapper is a bottle for tax purposes.Although thisruling, in itself, has no controlling force in a proceeding to deter-mine which Union is entitled to the disputed work, its significancelies in the fact that, because of this ruling, the Employer was re-quired by the Federal Beer Regulations to place the tapper opera-tion in the bottling house. Since the tapper operation is located inthe bottling house, where other employees represented by Bottlerswork, the record shows, and we find, that it is more efficient toassign the tapper work to bottlers.Thus, the filling of tappers is asomewhat irregular operation, and if an employee represented byBottlers working on the tapper was no longer needed on that opera-tion, he could easily be transferred to the bottle and canning opera-tions; but if an employee represented by Brewers working on thetapper was no longer needed on that operation, such employee wouldhave to be transferred across the driveway to the brew house .6Further, the location of the tapper in the bottling house is signifi-cant because Bottlers, as noted, is currently recognized as represent-ative of employees in "bottling departments and bottling depart-ment areas"; and while Brewers represents several employees workingin the Government cellar in the bottling house, these employeeswork in the basement of the bottling house, and not on the mainfloor, where the tapper operation is located, and the Bottlers' con-tract expressly excludes employees "in Government cellars."Although it is conceded that both groups of competing em-ployees are qualified to perform the disputed work, the fact, dis-"The recorddisclosesthat thereis only onebrewer working on each shift in the Gov-ernment cellar in the bottling house. BREWERS& MALTSTERS LOCAL UNION NO. 6, ETC.489cussed above, that the method of filling and handling the tapper islargely automated and therefore similar to the method utilized bybottlers to fill bottles andcans alsofavors the claim of the Bottlers.As we have weighed the factors favoring the Bottlers' claim andthose favoring Brewers' claim, and on the basis of therecord as awhole, we conclude that bottlers represented by Bottlers are entitledto the disputed work, and we shall determine the dispute in theirfavor.We rely particularly on the location of the tapper fillingoperation; the efficiency of the Employer's operations; the coverageof the Bottlers' collective-bargaining agreement; the possession bybottlers of the necessary skills to do the disputed work; and thesimilarity of this work to work which they have performed in thepast.In making this determination, we are awarding the disputedwork to employees of the Employer who are represented by Bottlers,but not to that Union or its members.DETERMINATION OF DISPUTEPursuant to Section 10 (k) of the National Labor Relations Act,as amended, and upon the basis of the foregoing findings, theNational Labor Relations Board hereby makes the following deter-mination of dispute.1.Employees of Falstaff Brewing Corporation currently repre-sented by United Brewers, Flour, Cereal, Soft Drink & DistilleryWorkers of America, AFL-CIO, and its Local Union No. 187, areentitled to perform the work of filling and handling tapper beercontainers at the Employer's Plant No. 10, in St. Louis, Missouri.2.Brewers & Maltsters Local Union No. 6, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, is not entitled by means proscribed by Section8(b) (4) (D) of the Act to force or require Falstaff Brewing Corpo-ration to assign the aforementioned work to brewers, who are cur-rently represented by it.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, Brewers & Maltsters Local Union No. 6, affiliatedwith the International Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, shall notify the Regional Directorfor Region 14, in writing, whether or not it will refrain from forc-ing or requiring Falstaff Brewing Corporation, by means proscribedby Section 8(b) (4) (D), to assign the work in dispute to employeesrepresented by Brewers rather than to those represented by Bottlers.